Title: Enclosure IV: Gouverneur Morris to George Washington, 9 March 1791
From: Morris, Gouverneur
To: Washington, George



Dear Sir
Paris 9 March 1791

I am to acknowlege the Receipt of yours of the seventeenth of December which reached me several Days ago, but no good Opportunity then presented itself to convey a Reply. The Idea you formed of the british Cabinet was I am persuaded perfectly just. This Government has lately taken some Steps which cannot but be advantageous to their Rivals for I am persuaded that the late Decrees laying a heavy Duty on Oil, giving a great Preference of Duty on Tobacco imported in french Ships, and declaring that none but those built in France shall be reputed french Bottoms will excite much ill Humor in America. Those who rule the Roost here seem to think that because the old Government was sometimes wrong, Every Thing contrary to what they did must be right; like Jack in the Tale of the Tub who tore his Cloaths to Pieces in pulling off the Fringe Points and Trimmings that Peter had put on, or like the old Congress in its young Days who rejected the Offer of valuable Contracts and employed a Host of Commissaries and Quarter Masters because Great Britain dealt with Contractors. In the Debate on the Subject one of the Lameth’s gave it as his Opinion that America was not in a Situation to be either sought or feared for some time to come. This, which is not however the Sentiment of the Party occasioned some Hints in the Close of Observations I sent to Monsieur de Montmorin and of which a Copy has been transmitted to Mr. Jefferson. I hope that the Congress will not act precipitately in Consequence of these Decrees, for I beleive that proper Representations at a proper Moment will produce a Change, and really in the present Effervescence very few Acts of the Assembly can be considered as deliberate Movements of national Will. There still continue to be three Parties here. The Enragées, long since known by the Name of Jacobins, have lost much in the public Opinion, so that they are less powerful in the Assembly than they were, but their Committees of Correspondence, called Societes patriotiques, spread all over the Kingdom, have given them a deep strong Hold of the People. On the other Hand the numerous Reforms, some of them unnecessary, and all either harsh precipitate or extreme, have thrown into the aristocratic Party a great Number of discontented. The Military,  who as such look up to the Sovereign, are somewhat less factious than they were. But yet they are rather a Mob than an Army, and must I think fall either to the aristocratic or Jacobine Side of the Question. The middle Men are in a Whimsical Situation. In the Senate they follow the Jacobine Counsels rather than appear Connected with the other Party. The same Principle of Shamefacedness operates on great Occasions out of Doors but as the Aristocrats have been forced down by a Torrent of Opinion from the Heighth of their absurd Pretensions, and as the middle Men begin to be alarmed at the Extremities to which they have been hurried, these two Parties might come together if it were not for personal Animosities among the Leaders. This middle Party could be the strongest if the Nation were virtuous, but alas! This is not the Case, and therefore I think it will only serve as a stepping Stone for those who may find it convenient to change Sides. In the Midst however of all their Confusions, what with confiscating the Church Property selling the Domains curtailing Pensions, and destroying Offices, but especially by that great Liquidator of public Debts a paper Currency, the Nation is working it’s Way to a new State of active Energy which will I think be displayed as soon as a vigorous Government shall establish itself. The intervening Confusions will probably call forth Men of Virtue to form such Government and to exert it’s Powers.
In a Letter I had the Honor to write on the twenty second of November I mentioned a Treaty made between the Baltic Powers. I do not know whether I drew this Idea from Information or Conjecture, but it was in my Mind and still continues there. While in England waiting at Whitehall for the Duke of Leeds who was accidently prevented from keeping his Appointment, I had a long Conversation with Mr. Burgess who seemed desirous of convincing me that he was an efficient Man in the Office of foreign Affairs. I asked him whether such Treaty existed, insinuating that he must certainly be informed of every Movement in that as in every other Quarter. He assured me possitively that it did not, but that Assurance did not alter my Opinion. Indeed the Object of my Question was to discover whether they were at all upon Terms with Sweden, and from what afterwards passed I am persuaded that they are not. I must add that my Enquiries here have been answered in the same Way, but yet I beleive that such a Treaty exists. We spoke a good deal of the Convention with Spain and I declared freely my Opinion which being favorable to Administration drew from him in Support of it a History of the Negotiation. It ended (as he said) in this remarkable Manner. The Count de florida blanca upon hearing the Revolt of the french Marine told the british Embassador ‘you insist on the Terms to which I am now about to agree not because they are just but because I am compelled to it. If France could assist us I would never submit, but we are not able singly to cope with you and therefore you must do as you please.’ You will judge, my dear Sir, how long such a Treaty is likely to last.
I am delighted with the Account you give me of our public Affairs. There can be no Doubt that a Publication of the Census and a clear State of our Finances will impress a Sense of our Importance on the Statesmen of Europe. We are now getting forward in the right Way, not by little skirmishing Advantages of political Manœuvers but in a solid Column of well form’d national Strength. Like Father Mason’s aristocratic Screw, which you doubtless remember, at every Turn we shall now gain and hold what we get.—It is no Evil that you should have a little of the old Leaven. I have always considered  an Opposition in free Governments as a Kind of outward Consciences which prevent Administration from doing many Things thro Inadvertence which they might have Reason to repent. By their Means both Men and Measures are sifted, and the Necessity of appearing as well as of being right confirms and consolidates the good Opinion of Society. I expect and am indeed certain that this good Opinion will live with you during Life and follow weeping to your Grave. I know you will continue to deserve it, and I hope you may long live to vex your Enemies by serving your Country. Adieu my dear Sir Beleive me always I pray you, very sincerely yours,

Gouv. Morris

